UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7050


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SHERMAN LITTLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:07-cr-00008-HCM-FBS-1)


Submitted:   November 17, 2011              Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman Little, Appellant Pro Se.              Laura Marie Everhart,
Assistant United  States  Attorney,          Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherman   Little       appeals    the    district         court’s    order

denying his motion to dismiss the indictment underlying his 2007

federal      convictions.       Little       claimed    that      a    defect     in    his

indictment        deprived    the    district      court     of       jurisdiction       to

convict and sentence him.                 The district court denied Little’s

motion, and we affirm.

              A   defective    indictment       will   not     deprive     a    district

court   of    jurisdiction      in    a    criminal    case,      United       States    v.

Cotton, 535 U.S. 625, 629-31 (2002), and Little’s valid guilty

plea waived all prior non-jurisdictional defects.                          See Tollett

v.   Henderson,      411     U.S.    258,    267   (1973);        United    States       v.

Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010).                           Therefore, we

conclude      that   the     district      court   correctly          denied    Little’s

motion.

              Accordingly,      we    affirm.          We    dispense       with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                            2